Opinion issued August 20, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00008-CV
____________

THE INTERFINANCIAL CORPORATION, Appellant

V.

SIMON JACOBSON, IN HIS CAPACITY 
AS EXECUTOR OF THE ESTATE OF 
MARCEL DEGRAYE, DECEASED, Appellee



On Appeal from the 215th District Court
Harris County, Texas
Trial Court Cause No. 2005-81043



MEMORANDUM OPINION
	The parties have filed a joint motion to dismiss their appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices, Keyes, Hanks, and Bland.